DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4, 6, 11-13, and 22-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and the nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.
Applicant's election with traverse of Group I, Species A1 (lithium ion battery), B (lithium ion-conducting polymer), E (polyethylene glycol tert-octylphenylether (PEGPE)), F4 (wherein said graphene sheets contained few-layer graphene and said graphene sheets contain a non-pristine graphene material), G (graphene oxide), H (expanded graphene flake), I (expanded graphene flake), and J (particles) in the reply filed on December 6, 2021 is acknowledged.  
The Examiner notes that Species I is a repeat of Species G and consequently Species I has been canceled and Spices G remains intact as the species directed towards said electron-conducting material.  
The traversal is on the ground(s) that it would not be unduly burdensome to search for all of the “distinct species” as defined by the Examiner, or at least to search for more than one of the “distinct species”.  
This is not found persuasive because, as noted in the Requirement for Restriction dated October 13, 2021, the species are independent or distinct. For example, the species of Species C 
The requirement is still deemed proper and is therefore made FINAL.
In light of the search made with this Office Action, the following species have been rejoined.
Species E, directed to said lithium ion-conducting polymer: polyethylene glycol tert-octylphenylether (PEGPE) (elected), polyethylene glycol tert-octylphenylether (PEGPE), poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof (rejoined), or a combination thereof.
Species H, directed to said electron-conducting material: an expanded graphite flake (elected), graphite particles, carbon black, acetylene black, pitch (rejoined), or a combination thereof.
Claim Objections
Claim 1 
Claim 10 is objected to because of the following informalities: L1 of Claim 10 recites “said non-pristine graphene” but should recite “said non-pristine graphene material” in order to have correct antecedent basis. 
Claims 14-15 are objected to because of the following informalities: L1 of Claims 14-15 each recite “said graphene composite ball” but should recite “said porous graphene composite ball” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 14- 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US PGPub 2012/0064409) and further in view of Zhamu et al. (US PGPub 2017/0288211), hereinafter referred to as Jang, and Yushin et al. (US PGPub 2013/0344391).
Regarding Claims 1 and 5, Zhamu discloses in Fig. 3 an anode for a lithium battery ([0039]), said anode comprising multiple porous graphene composite balls (particulates) (Fig. 3, [0039], [0144], see formation of interconnected pores in the particulate), wherein said porous graphene composite ball comprises a plurality of graphene sheets ([0039]).
Zhamu further discloses wherein said porous graphene composite comprises a plurality of anode active material particles ([0039]) and further may comprise an ion-conducting material ([0050], carbon or graphite material).

Jang teaches an anode for a lithium battery ([0001]) that is capable of overcoming the rapid capacity decay problem commonly associated with a lithium battery that features a high-capacity anode active material ([0015]). 
Specifically, Jang teaches wherein the anode comprises multiple porous composite balls (particulates), said porous graphene composite balls comprising an ion-conducting material (elastomeric material) and a plurality of particles of a high-capacity anode active material particles, wherein said ion-conducting material encapsulates the anode active material particles ([0016]).
Jang further teaches wherein said ion-conducting material may comprise a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof ([0029]).

Thus, modified Zhamu discloses wherein said porous graphene composite balls comprise the plurality of graphene sheets, the plurality of anode active material particles ([0039] of Zhamu), and an ion-conducting material ([0016], [0029] of Jang).
Modified Zhamu further discloses wherein said porous graphene composite balls comprise the plurality of graphene sheets in an amount of at least 0.01% by weight and the plurality of anode active material particles in an amount of at least 0.1% by weight ([0039] of Zhamu) and consequently modified Zhamu discloses wherein a graphene-to-ion-conducting-material weight ratio of overlaps with the instantly claimed ratio of 2/98 to 98/2.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Zhamu for the graphene-to-ion-conducting-material weight ratio in the porous graphene composite balls, wherein the skilled artisan would have 
Modified Zhamu discloses wherein the plurality of graphene sheets and the ion-conducting material are combined to form into said graphene composite ball ([0039] of Zhamu, [0016], [0029] of Jang) and further discloses wherein said anode active material particles in the porous graphene composite balls have a diameter preferably smaller than 100 nm ([0048] of Zhamu) and wherein said graphene composite ball comprises said graphene sheets and said anode active material particles ([0039] of Zhamu) are encapsulated by a thin layer of said ion-conducting material having a thickness most preferably in the range of 1 nm to 100 nm ([0016], [0029] of Jang).
However, modified Zhamu remains silent regarding the diameter of the graphene composite ball and consequently does not disclose said graphene composite ball having a diameter from 50 nm to 20 µm. 
Yushin teaches an anode for a metal-ion battery comprising porous composite ball (core-shell composite) ([0029]). 
Specifically, Yushin teaches wherein the core and the shell of the porous composite ball can be designed to vary in thickness or diameter from about 1 nm to about 20 µm and the porous composite ball can be designed to have a diameter from 50 nm to 50 µm ([0080]), which overlaps the instantly claimed range of 50 nm to 20 µm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range taught by Yushin for the diameter of the porous graphene composite balls of modified Zhamu, as such utilizes the desired thickness of said ion-conducting material and 
Modified Zhamu discloses said porous graphene composite balls (Fig. 3, [0039], [0144] of Zhamu, see formation of interconnected pores in the particulate) and therefore necessarily and inherently discloses said porous graphene composite balls necessarily and inherently comprise a pore or multiple pores having a pore volume fraction greater than 0% and less than 100% based on the total porous graphene composite ball volume, which overlaps the instantly claimed range of 10% to 99.9%.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Zhamu for the pore volume fraction based on the total porous graphene composite ball volume, wherein the skilled artisan would have reasonable expectation that such would successfully form the porous graphene composite ball desired by modified Zhamu.
Assuming for the sake of argument that modified Zhamu does not disclose a pore volume fraction from 10% to 99.9% based on the total porous graphene composite ball volume, Yushin further teaches wherein the porous composite ball (core-shell composite) is designed to accommodate volume changes experienced by certain active materials during battery operation, in which the insertion and extraction of metal ions may cause the active material to significantly expand and contract ([0029]).
Specifically, Yushin teaches wherein the porous composite ball may comprise a porous material, such as a carbonaceous material (carbon) that absorbs changes in volume via a 
It would have been obvious to one of ordinary skill in the art to form the porous graphene composite ball of modified Zhamu to have a porosity in the range of 50% to 95%, as taught by Yushin, in order to accommodate volume changes experienced by certain active materials during battery operation, in which the insertion and extraction of metal ions may cause the active material to significantly expand and contract, wherein the porous graphene composite ball of modified Zhamu is porous and therefore the skilled artisan would have reasonable expectation that such would successfully absorb changes in volume via a plurality of pores,
Regarding Claim 7, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses a current collector having two primary surfaces, wherein said multiple porous graphene composite balls form at least an anode active material layer that is deposited on one or two primary surfaces of the current collector ([0100] of Zhamu, wherein the current collector is a foil and therefore necessarily and inherently has two primary surfaces).
Regarding Claim 8, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said anode active material layer further comprises a binder that bonds the multiple porous graphene composite balls together ([0100] of Zhamu, binder solution).
Claim 14, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said graphene composite ball comprises said graphene sheets ([0039] of Zhamu) that are encapsulated by a thin layer of said ion-conducting material having a thickness most preferably in the range of 1 nm to 100 nm ([0016], [0029] of Jang), which falls within and therefore reads on the instantly claimed range of 1 nm to 5 µm.
Regarding Claim 15, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency ([0017] of Zhamu).
Modified Zhamu further discloses wherein said graphene composite ball (particulate) may further contain therein an electron-conducting material selected from graphite particles, carbon black, acetylene black, pitch, or a combination thereof ([0050] of Zhamu).
It would have been obvious to one of ordinary skill in the art to utilize an electron-conducting material selected from graphite particles, carbon black, acetylene black, pitch, or a combination thereof in the graphene composite ball of modified Zhamu, as disclosed by modified Zhamu, wherein the skilled artisan would have reasonable expectation that such would successfully form an anode that provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency, as desired by modified Zhamu. 
Claim 16, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency ([0017] of Zhamu).
Modified Zhamu further discloses wherein said anode comprises a plurality of anode active material particles ([0039] of Zhamu), wherein the type of anode active material is not particularly limited ([0041] of Zhamu).
Specifically, modified Zhamu discloses wherein the anode active material may be lithium-containing composites, lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, or a combination thereof ([0044], [0046]-[0047] of Zhamu).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-containing composites, lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, or a combination thereof as the anode active material of modified Zhamu, as disclosed by modified Zhamu, wherein the skilled artisan would have reasonable expectation that such would successfully form an anode that provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency, as desired by modified Zhamu.

Regarding Claim 18, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses an alkali metal battery comprising an electrolyte in ionic contact with both said cathode and said anode ([0109] of Zhamu, wherein the electrolyte is necessarily and inherently in ionic contact with both said cathode and said anode in order to form a lithium ion battery). 
The Examiner notes that a lithium source in ionic contact with said anode is optional and therefore is not required by the claim. 
	Regarding Claims 18-19, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses in the teachings of Jang wherein a lithium source in said anode, and consequently in ionic contact with said anode, may be utilized in order to compensate for the loss of Li ions that are otherwise supplied only from a cathode active material in said cathode ([0057] of Jang), wherein said lithium source is particles of lithium metal ([0057] of Jang, see Li particles).
	It would have been obvious to one of ordinary skill in the art to utilize particles of lithium metal as a lithium source in the anode of modified Zhamu, as further taught by Jang in modified Zhamu, in order to compensate for the loss of Li ions that are otherwise supplied only from a cathode active material in said cathode.
Claim 20, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein the alkali metal battery set forth above is a lithium metal battery ([0056] of Zhamu).
Regarding Claim 21, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses a lithium-ion battery comprising the anode set forth above, a cathode, an electrolyte in ionic contact with said anode and said cathode ([0056] of Zhamu, wherein the electrolyte is necessarily and inherently in ionic contact with both said cathode and said anode in order to form a functioning lithium-ion battery), wherein said cathode may comprise a lithium-containing cathode active material, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof, that releases lithium ions into said electrolyte when the battery is charged and the released lithium ions move to the anode ([0056], [0058] of Zhamu, wherein the cathode active material of the lithium-ion battery necessarily and inherently releases lithium ions into said electrolyte when the battery is charged and the released lithium ions necessarily and inherently move to the anode).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-containing cathode active material, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof, in the cathode, as disclosed by modified Zhamu, wherein the skilled .
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US PGPub 2012/0064409) in view of Zhamu et al. (US PGPub 2017/0288211), hereinafter referred to as Jang, and Yushin et al. (US PGPub 2013/0344391), as applied to Claim 1 above, and further in view of Zhamu et al. (US PGPub 2017/0352869), hereinafter referred to as Zhamu ‘869.
Regarding Claims 9-10, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said graphene sheets contain few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes ([0040], [0071] of Zhamu) and said few-layer graphene sheets contain a non-pristine graphene material having less than 25% by weight of non-carbon elements ([0072] of Zhamu), which substantially overlaps with the instantly claimed range of 0.001% to 25% by weight.
Specifically, modified Zhamu discloses wherein said non-pristine graphene may be graphene oxide ([0072]-[0073] of Zhamu).
However, modified Zhamu does not explicitly disclose the stacked graphene planes of said graphene sheets having an inter-plane spacing d002 from 0.3354 to 0.6 nm as measured by X-ray diffraction.
Zhamu ‘869 teaches graphene sheets for use in a lithium battery ([0039]-[0040]). Specifically, Zhamu ‘869 teaches wherein said graphene sheets contain few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 to 0.4 nm as measured by X-ray diffraction, which falls 
	It would have been obvious to one of ordinary skill in the art to utilize few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 to 0.4 nm as measured by X-ray diffraction and contains a non-pristine graphene material having less than 25% by weight of non-carbon elements, wherein said non-pristine graphene may be graphene oxide, as the graphene sheets of modified Zhamu, as taught by Zhamu ‘869, as such is a known type of graphene in the art, wherein the skilled artisan would have reasonable expectation that such would successfully function as the graphene sheets desired by modified Zhamu. 
Regarding Claim 17, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode for a lithium battery comprises porous graphene composite balls comprising a plurality of graphene sheets, a plurality of anode active material particles ([0039] of Zhamu), and an ion-conducting material ([0016], [0029] of Jang).
However, modified Zhamu remains silent regarding the density and the specific surface area of said porous graphene composite ball and consequently does not disclose wherein said porous graphene composite ball has a density from 0.005 to 1.7 g/cm3 and a specific surface area from 50 to 2,630 m2/g.

Specifically, Zhamu ‘869 teaches wherein the anode, when measured without the presence of the anode active material particles (lithium-attracting metal) has a density preferably from 0.1 to 1.7 1.7 g/cm3 and a specific surface area from 50 to 2,500 m2/g in order to dramatically reduce the effective elected current density, which in turn significantly reduces or eliminates the possibility of Li dendrite formation ([0044], [0103]). 
Zhamu ‘869 further teaches wherein the presence of the anode active material particles (lithium-attracting metal) provides a safe and reliable side to receive and accommodate lithium during a battery charging step ([0103]).
The Examiner notes that the instant specification discloses where the porous graphene composite balls have a density from 0.005 to 1.7 g/cm3, and when measured without other ingredients, have a density from 0.1 to 1.7 1.7 g/cm3 (P9, L20-23).
It would have been obvious to one of ordinary skill in the art to form the form the porous graphene composite balls of modified Zhamu to have a density and a specific surface area in the ranges taught by Zhamu, in order to dramatically reduce the effective elected current density, which in turn significantly reduces or eliminates the possibility of Li dendrite formation, wherein the skilled artisan would have reasonable expectation that such would successfully achieve the above advantage while providing a safe and reliable side to receive and accommodate lithium during a battery charging step in a lithium battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 5, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 11, 2022